                                                                        JS-6
 1
 2
 3
 4
 5
 6
 7
 8
                  UNITED STATES DISTRICT COURT
 9
        CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
10
11 FAURUM SANKARI, an individual,               CASE NO: 8:17−cv−01861−CJC−JDE
12             Plaintiff,                       ORDER GRANTING JOINT
13                                              STIPULATION FOR DISMISSAL
         vs.                                    WITH PREJUDICE OF ALL
14 ASTELLAS PHARMA US, INC., a                  CLAIMS BROUGHT BY
15 Delaware corporation; and DOES 1             PLAINTIFF
   through 20 inclusive,
16                                              Judge: Hon. Cormac J. Carney
17
               Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                            1
     ORDER GRANTING JOINT STIPULATION FOR DISMISSAL OF ALL CLAIMS BROUGHT BY PLAINTIFF
1        The Court has considered the Parties’ Joint Stipulation for Dismissal with
2 Prejudice of all Claims Brought by Plaintiff filed by Plaintiff Faurum Sankari and
3 Defendant Astellas Pharma US, Inc. hereby ORDERS the case dismissed with
4 prejudice, with each party to bear its own respective attorneys’ fees and costs,
5 effective February 26, 2019.
6        All hearings on calendar, if any, are hereby vacated.
7
8        IT IS SO ORDERED.
9 DATED: February 26, 2019         ______________________________________
10                                 Hon. Cormac J. Carney
                                   Judge of the United States District Court
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
     ORDER GRANTING JOINT STIPULATION FOR DISMISSAL OF ALL CLAIMS BROUGHT BY PLAINTIFF
